UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
ARNOLD N. YOUNG,                   )
                                   )
          Petitioner,              )
                                   )
       v.                          )    Civil Action No. 13-0431 (RBW)
                                   )
UNITED STATES                      )
DEPARTMENT OF JUSTICE et al.,      )
                                   )
          Respondents.             )
__________________________________ )

                                  MEMORANDUM OPINION

       This matter is before the Court on the Federal Respondents’ Opposition to Petitioner’s

Petition for a Writ of Habeas Corpus (“Gov’t’s Opp’n”), ECF No. 8. By Order issued on June

27, 2013, ECF No. 9, the petitioner was advised to reply to the government’s opposition by July

29, 2013, or risk summary denial of the petition and dismissal of the case. The petitioner has

neither filed a response nor sought additional time to do so. The Court therefore will dismiss the

case on the respondents’ uncontested arguments documenting to the Court’s satisfaction why the

writ should not issue. See Gov’t’s Opp’n at 3-9; 28 U.S.C. § 2248 (2006) (“The allegations of . .

. an answer to an order to show cause in a habeas corpus proceeding, if not traversed, shall be

accepted as true except to the extent that the judge finds from the evidence that they are not

true.”); see also Local Civil Rule 7(b) (unopposed dispositive motion may be treated as

conceded); Slovinec v. Amer. Univ., 520 F. Supp. 2d 107, 111 (D.D.C. 2007) (treating

uncontested arguments in a dispositive motion as conceded). 1

                                                      ________s/______________
                                                      Reggie B. Walton
DATE: November 8, 2013                                United States District Judge
1
    A separate final order accompanies this Memorandum Opinion.